Case 7:17-cr-00644-NSR Document 288 Filed 10/< *

 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: __
| DATE FILED: {3 30) 262)
UNITED STATES OF AMERICA, vio .

 

 

-against-

RAHEEM JONES, No. S6 17 CR 644-06 (NSR)

 

Defendant. ORDER

 

NELSON S. ROMAN, United States District Judge:

A review of the docket reveals that, Defendant Raheem Jones (“Defendant Jones”), along
with several other co-defendants, was originally charged in a four-count indictment in October 2017
with, infer alia, participating in a racketeering conspiracy as a member and associate of an
organization known as the “Goonies” or “Goon Squad.” (Indictment, ECF No. 2.) Subsequently, in
September 2020, Defendant Jones was charged in a two-count superceding indictment with
racketeering conspiracy, conspiracy to commit murder in the aid of racketeering, murder in the aid
of racketeering and multiple other felonies. (S6 Indictment, ECF No. 269.) Following motion
practice, the instant matter was scheduled for trial in November 2020. By letter dated October 29,
2020, Defendant’s counsel informs that her client, Defendant Jones, is prepared to plea guilty
pursuant to a written plea offer. (ECF No. 287.) The plea offer, however, is contingent upon there
being a written acceptance and an immediate plea allocution.

In light of the ongoing COVID-19 Pandemic, and in order to comply with social distancing
protocols, it is the Court’s determination that in order to prevent serious harm to the interest of
justice, Defendant Jones should be permitted to be plea as expeditiously as possible by video
teleconference or by telephone conference pursuant to the CARES Act § 15002(b)(2)(A).

Accordingly, it is hereby ORDERED that the Defendant’s plea hearing be referred to the

Magistrate Judges as expeditiously as possible for the purpose of conducting hearing and that said

 

 
Case 7:17-cr-00644-NSR Document 288 Filed 10/30/20 Page 2 of 2

proceeding be conducted by video teleconference or by telephone conference (if video conference

is unavailable).

Clerk of Court requested to terminate the motion (ECF No. 287).

Dated: October 30, 2020
White Plains, New York

SO ORDERED:

afi a a
OU
1A

e

 

NELSON S. ROMAN
Uni tates District Judge

 
